Citation Nr: 0814108	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which found that new and material 
evidence had not been submitted to reopen claims for service 
connection for pulmonary tuberculosis, a nervous condition 
(to include schizophrenia), and hearing loss. The case has 
since been transferred to the RO in Des Moines, Iowa.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2004.  A 
transcript of that hearing has been associated with the 
claims file.

In an October 2004 decision, the Board found that new and 
material evidence had been submitted to reopen the claims for 
service connection for hearing loss and for an acquired 
psychiatric disorder.  The Board then remanded the claims for 
additional development.  The Board also remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.

Following that development, the RO issued a rating decision 
in September 2005 in which it granted service connection for 
bilateral hearing loss; therefore, that issue is no longer on 
appeal.  The RO also denied the veteran's claims for service 
connection for pulmonary tuberculosis and for an acquired 
psychiatric disorder, to include schizophrenia.  

In an August 2006 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In July 2008, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a December 2007 Joint 
Motion for Partial Remand (Joint Motion).  Pursuant to the 
December 2007 Joint Motion, the veteran withdrew his claim 
for service connection for pulmonary tuberculosis with 
emphysema; therefore, that issue is no longer on appeal.  The 
case is once again before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC remanded the present appeal to the Board in July 
2008 for compliance with the instructions in the December 
2007 Joint Motion.  The Joint Motion provides that a remand 
is required based on the Board's failure to provide an 
adequate statement of reasons or basis for its findings and 
conclusions on all material issues of fact and law presented 
on the record.  The Joint Motion directs that on remand, the 
Board should obtain Social Security Administration (SSA) 
records.  The Joint Motion also indicates that Board should 
consider whether a VA medical opinion is necessary in this 
case, in accordance with McLendon v. Nicholson, 20 Vet App. 
79 (2006).  

The Board finds that a remand is necessary to comply with the 
instructions of the Joint Motion, prior to reconsideration of 
the appeal by the Board.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The veteran's SSA records have not been included in the 
claims file.  SSA decisions are not controlling for VA 
purposes, but they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992) (concluding VA has a duty to 
obtain SSA records when it has actual notice that the veteran 
was receiving SSA benefits); See also Collier v. Derwinski, 1 
Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Additionally, the CAVC has held that where SSA 
disability benefits have been granted, a remand to obtain SSA 
records is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002) (stating that "the possibility that 
the SSA records could contain relevant evidence . . . cannot 
be foreclosed absent a review of those records.").  Thus, 
the Board finds that a remand for all medical records held by 
SSA is necessary.  The RO should continue efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

The Joint Motion provided that the Board should fully assist 
the Appellant with his claim by reexamining the evidence of 
record and seeking any other evidence necessary to support 
its decision.  Upon reexamination of the evidence, the Board 
notes that a May 1956 VA psychiatric treatment report 
referenced the veteran's military records, which indicated 
that he was seen for a psychiatric evaluation while stationed 
at Camp Polk, Louisiana. on May 23, 1952.  The May 1952 
psychiatric evaluation is not associated with service medical 
records in the veteran's claims file.  The RO should obtain 
any outstanding medical records from Camp Polk from May 1952, 
to include any Mental Hygiene Clinic records, and associate 
them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  The 
veteran's last VA psychiatric examination was in February 
1987.  Since that time, the veteran has submitted additional 
evidence in support of his claim.  The Joint Motion also 
highlighted specific evidence of record to be addressed, 
including: a May 1956 VA treatment report, noting that the 
veteran's military records reflect a diagnosis of schizoid 
personality, chronic severe; a March 1962 VA diagnosis of 
schizophrenic reaction, noted as a maturation of pre-existing 
personality disorder, schizoid and dissocial type; and a 
February 1987 VA diagnosis of schizophrenia.  Thus, the Board 
finds in light of the "low threshold" as announced in 
McLendon v. Nicholson, that remand for a VA examination is 
necessary to determine if any current acquired psychiatric 
disorders are related to service, taking into consideration 
all the medical evidence of record.

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award. See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). In the present appeal, the RO can cure 
any deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should secure a release of 
information from the veteran for SSA 
records.  The RO should then request, from 
the SSA, all records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that claim.  
If the search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in the 
veteran's claims file.

3.  The RO should obtain any outstanding 
clinical/hospitalization records from Camp 
Polk, Louisiana, to include any May 1952 
Mental Hygiene Clinic records, and should 
associate them with the claims file.  The 
search should include the name that the 
veteran served under while on active duty.  
If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file.

4.  After all available evidence has been 
associated with the claims file, the RO 
should refer the case for a comprehensive 
VA psychiatric examination to determine if 
any current acquired psychiatric disorder 
is related to service.  The claims folder 
should be made available to the examiner 
for review prior to examination.  The 
examiner should review the entire claims 
file, to include service medical records 
and VA and private treatment records.  The 
examiner should identify any current 
acquired psychiatric disorders and state 
whether it is at least as likely as not 
that any such disorder was incurred in 
service.  The examiner should provide a 
rationale for his or her opinion with 
references to the evidence of record.  The 
examiner should specifically comment on 
the medical opinions of record including 
those provided in VA evaluations dated May 
1956, March 1962, February 1968, July 
1981, and February 1987.  

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
